Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
Status of the Application
Claims 1-3 and 5-18 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 02/04/2022.
Claims 1, 12 and 13 have been currently amended.
Claim 4 is cancelled and not considered at this time.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-18 are rejected because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-3, 5-11 and 16-18 fall within the statutory category of a process.  Claim 12 falls within the statutory category of an article of manufacture. Claims 13-15 fall within the statutory category of a system.  
Step 2A, Prong One
As per Claims 1, 12 and 13, the limitations of clustering the plurality of data sources into a plurality of groups based on the measurable medical characteristic for each of the data sources and the temporal availability of the medical measurable medical characteristics, generating the plurality of algorithms by calculating, for each of one or more groups of data sources, an algorithm for determining the status of the patient based on the measurable medical characteristics for a respective group of data sources, and optimizing a number of the plurality of algorithms by minimizing the plurality of groups, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computer readable instructions to implement the method in Claim 12 and “a processor arrangement” comprising a clustering unit, and a calculating unit in Claim 13, nothing in the claim elements precludes the step from practically being performed in the mind.  The steps of clustering data sources, generating algorithms by calculating an algorithm, and optimizing algorithms by minimizing the groups are concepts which a human can perform using observation, evaluation, judgement and opinion in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The step of October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite a series of steps that recite mental steps which are also mathematical calculations are identified as both.  Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a computer storage medium having computer readable program instructions for implementing the method in Claim 12 and a processor arrangement comprising a data receiving unit, a clustering unit, and a calculating unit in Claim 13.  The computer readable storage medium and the processor arrangement in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recites the additional elements of receiving input data which indicates measurable medical characteristics associated with each of a plurality of data sources and also indicates a temporal availability of each measurable medical characteristic associated with each data source and includes an indication of how reliably the measurable characteristics are associated with each data source which amounts to insignificant extra-solution activity, as in i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The claims also recite optimizing algorithms, thereby reducing a processing power of calculating appropriate algorithms.  The element of reducing processing power of calculating appropriate algorithms is the intended result of the abstract idea of optimizing by minimizing the plurality of groups.  The processing power is reduced by having less groups of data to analyze rather than by a technical improvement to the computer or computer processing itself.  Therefore, this is a description of the abstract idea and does not integrate the abstract idea into a practical application.   Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of computer storage medium having computer readable program instructions and a processor arrangement comprising a data receiving unit, a clustering unit, and a calculating unit to perform the method of the invention amounts to no e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-11 and 14-18 add further limitations which are also directed to an abstract idea.  Claims 2-3, 9, 11, 14 include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claims. Claims 5 and 15 include obtaining clustering results, calculating a coverage value for each clustering result, and selecting a clustering result based on the coverage value which fall into the abstract grouping of a mental process because the steps can be performed in the human mind using evaluation, observation, judgement and opinion to determine the coverage value and select a result.  Similar to the independent claims, the calculating of a coverage value can also fall into the grouping of mathematical concepts.  The applying clustering algorithms to the input data is recited at a OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Because the additional elements do not impose meaningful limitations on the judicial exception and the additional elements are well-understood, routine and conventional functionalities in the art, the claims are directed to an abstract idea and are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US 2015/0161331 A1), hereinafter referred to as Oleynik, in view of Schwenk et al. (US Patent 10,098,572 B2), hereinafter Schwenk, in view of Neeley et al. (US 2014/0266765 A1), hereinafter Neeley, in view of Lim et al. (US 2011/0137681 A1), hereinafter Lim.
Claims 1, 12 and 13, Oleynik discloses processor configured to generate a plurality of algorithms for determining a status of a patient, a computer readable storage medium having computer readable program instructions embodied therewith to, when executed on a processor arrangement, cause said processor arrangement to implement the method of claim 1 ([0172] computer system performs functions of the method, computer system includes processor executing instructions contained in memory such as computer-readable medium)
the processor comprising: 
a user interface configured to receive input data which indicates measurable medical characteristics associated with each of a plurality of data sources ([0006] receive medical record data from different sources including hospitals, clinics); 
a clustering device configured to cluster, using the input data, the plurality of data sources into a plurality of groups based on the respective measurable medical characteristic for the each data source of the plurality of data sources ([0007] finding subgroups of patients which share the same values for clinical parameters); and 
a calculating device configured to generate the plurality of algorithms by calculating, for each of the plurality of groups of data sources, an algorithm for determining the status of the patient based on the respective measurable medical characteristics for a respective group of data sources, ([0077] automatically identifying the parameters to cluster the data sources, i.e. patients, [0085-0086] calculating the combination of attributes which optimally group/cluster the data sources, where the calculation is based on medical characteristic parameters, [0093] the system is used to determine the disease and/or course of treatment for a patient, i.e. 
However, Oleynik may not explicitly disclose the following which is taught by Schwenk:
generating a plurality of algorithms, wherein each group uses a single algorithm  (see Claim 6 selection of a single algorithm from a plurality of algorithms generated), and
optimizing a number of the plurality of algorithms by minimizing the plurality of groups, thereby reducing the processing power of calculating appropriate algorithms (Claim 19 minimizing battery power, i.e. processing power, when selecting among the plurality of stored algorithms while also minimizing motion artifacts, i.e. groups).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known system of optimizing algorithms to monitor a patient by minimizing groups and processing power used from Schwenk with the patient monitoring system of Oleynik in order to reduce required power while maintaining measurement accuracy in monitoring a patient (Schwenk Col. 1:lines 64-65).
However, Oleynik and Schwenk may not explicitly disclose the following which is taught by Neeley: the input data further indicates, for the plurality of data sources, a temporal availability of each measurable medical characteristic associated with each data source of the plurality of data sources ([0037] collect measurements from plurality of measurement devices, metadata assigned to received measurement; [0057-0058] metadata includes equipment identity and time information reflecting when data was measured); and
clustering the plurality of data sources into a plurality of groups based on the respective measurable medical characteristic for the each data source of the plurality of data sources and the temporal availability of the measurable medical characteristics associated with each data source ([0057-0059] grouping sets of measurement data together based on metadata of received data measurements including time of data capture, i.e. temporal availability of measurement, and equipment identity which reads on the characteristic).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known system of clustering data received from a plurality of devices based on temporal availability for analysis from Neeley with the patient monitoring system of Oleynik and Schwenk in order to allow coordination of collecting measurements from measurement devices that allow data to be processed efficiently from multiple devices (Neeley [0004]).
However, Oleynik, Schwenk, and Neeley may not explicitly disclose the following which is taught by Lim: the temporal availability at least includes an indication of how reliably the measurable medical characteristics are obtained ([0050] supplementary information associated with measurement data from personal health device includes sampling frequency and accuracy, which reads on an indication of reliably obtained, also see [0023] accuracy and sampling frequency of personal health device indicated in attribute information, [0072] data measured at same time by devices is bundled). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known concept of associating the temporal availability of data with the accuracy of the data from Lim with the patient monitoring system which collects and groups measurement data based on temporal 
As per Claim 2, Oleynik, Schwenk, Neeley and Lim discloses the method of Claim 1.  Oleynik also discloses each data source represents one of a patient; a patient 15monitoring device; a diagnosis; and a treatment option (Abstract data source consists of plurality of medical records representing a patient, see Fig. 4A clustering patients, [0119] monitoring patients to collect data).
As per Claim 3 and 14, Oleynik, Schwenk, Neeley and Lim discloses the method and system of Claims 1 and 13.  Oleynik also discloses the input data further indicates, for each data source, an importance value of each measurable medical characteristic associated with said data source ([0080-0082] for the patients, determine which parameter (medical characteristic) has the greatest information gain to be used in the grouping process); and 
20the clustering, using the input data, is performed based on the importance values of the measurable medical characteristics associated with each data source ([0106] filtering out irrelevant patients/groups to remove patients with insignificant/less similar parameters and resulting in group with more common parameters).
As per Claim 9, Oleynik, Schwenk, Neeley and Lim discloses the method of Claim 4.  Oleynik also discloses the input data further indicates, for each data source, an importance value of each measurable medical characteristic associated with data source ([0080-0082] for 
a data source meets the predetermined criterion after all measurable medical characteristics for the said data source, which have an importance value equal to or above a predetermined importance value, are common to more than a predetermined proportion of the measurable 30medical characteristics in the same group as the said data source ([0109-0110] the patient data for a significant parameter is determined to be similar/common to or significantly different from the patients in a subgroup by determining a statistical significance value, if greater than the determined p value, then the patient value is not common to the patients in the subgroup, see Claim 4 and 5 where the patient’s response which is used to determine statistical significance is based on a vector of values and not a single value, i.e. all characteristics).
As per Claim 11, Oleynik, Schwenk, Neeley and Lim discloses the method of Claim 1.  Oleynik also discloses the step of calculating an algorithm for a group of data sources is based on at least the most common measurable medical characteristic within the 10group of data sources (see Fig. 4A first level of clustering/filtering is based on significant parameter; [0077] grouping/filtering the patients by common measurable parameter, [0078-0082] grouping the patients based on the parameter, i.e. measurable medical characteristic, that creates the most homogenous group which is the most common characteristic).

Claims 5-8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US 2015/0161331 A1) in view of Schwenk (US Patent 10,098,572 B2), in view of Neeley .
As per Claims 5 and 15, Oleynik, Schwenk, Neeley and Lim discloses the method of Claim 1 and system of Claim 13.  Oleynik, Schwenk, Neeley and Lim may not explicitly disclose the following which is taught by Caplan: 30applying a plurality of different clustering algorithms to the input data to obtain a respective plurality of clustering results, each clustering result comprising all data sources clustered into one or more groups ([0056] clustering component forms clusters by executing various clustering algorithms); 
calculating a coverage value for each clustering result, the coverage value indicating a percentage of data sources meeting a predetermined criterion ([0055] determining the percentage n% for each cluster which meet the predetermined level set for the cluster); and  2017PF02140 21.09.2017 29
selecting a clustering result based on the coverage value of each clustering result ([0063-0064] selecting a cluster results from the data based on the value, i.e centroid deviation from the nearest cluster, where the deviation is less than a predetermined threshold value).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of applying clustering algorithms to data to categorize data based on a percentage of items meeting a threshold from Caplan with the known system of clustering patients from Oleynik, Schwenk, Neeley and Lim in order to apply the proper model to the appropriate group of cases to optimize their application to a given population (Caplan [0005]).
As per Claim 6, Oleynik, Schwenk, Neeley, Lim and Caplan discloses the method of Claim 5.  Caplan also discloses selecting the clustering result which is associated with one or more of: 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of applying clustering algorithms to data to categorize data based on a percentage of items meeting a threshold from Caplan with the known system of clustering patients from Oleynik, Schwenk, Neeley, and Lim in order to apply the proper model to the appropriate group of cases to optimize their application to a given population (Caplan [0005]).
As per Claim 7, Oleynik, Schwenk, Neeley, Lim and Caplan discloses the method of Claim 5.  Oleynik also discloses a data source meets the predetermined criterion after the measurable medical characteristics associated with said data source comprise the most common measurable medical characteristic of all data sources in the same group as the said data source ([0077] the patient meets the criterion to be in the subgroup is the patient data includes common values on measurable parameters).
As per Claim 8, Oleynik, Schwenk, Neeley, Lim and Caplan discloses the method of Claim 5.  Oleynik also discloses the input data further indicates, for each data source, an importance value of each measurable medical characteristic associated with said data source ([0080-0082] 
a data source meets the predetermined criterion if at least one available measurable 20medical characteristics for said data source, which has an importance value equal to or above a predetermined importance value, is common to more than a predetermined proportion of the data sources in the same group as the said data source (see Fig. 4A where first-level degrouping is using the most significant parameter and contains the measurable characteristic that is common to the largest portion of the patients, also see [0109-0110] the patient data for a significant parameter is determined to be similar/common to or significantly different from the patients in a subgroup by determining a statistical significance value, if greater than the determined p value, then the patient value is not common to the patients in the subgroup).
As per Claim 10, Oleynik, Schwenk, Neeley, and Lim discloses the method of Claim 1.  Oleynik, Schwenk, Neeley, Lim may not disclose the following which is taught by Caplan: applying a plurality of different clustering algorithms to the input data to obtain a respective plurality of clustering results, each clustering result comprising all of the data sources clustered into one or more groups ([0056] clustering component forms clusters by executing various clustering algorithms); 
calculating a distinctiveness score for each clustering result, the distinctiveness score 5indicating a distinctiveness of the groups within a respective clustering result ([0064] cluster 
selecting a clustering result based on the distinctiveness score of each clustering result ([0063-0064] selecting a cluster results from the data based on the value, i.e. centroid deviation from the nearest cluster, where the deviation is less than a predetermined threshold value).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of applying clustering algorithms to data to categorize data based on a percentage of items meeting a threshold from Caplan with the known system of clustering patients from Oleynik, Schwenk, Neeley, Lim in order to apply the proper model to the appropriate group of cases to optimize their application to a given population (Caplan [0005]).
As per Claim 17, Oleynik, Schwenk, Neeley, Lim and Caplan discloses the method of Claim 5.  Oleynik, Schwenk, Neeley, and Lim may not explicitly disclose the following which is taught by Caplan: selecting the clustering result which is associated with the clustering result having the lowest number of groups amongst the clustering results having a coverage value greater than a predetermined coverage value ([0063] forming the fewest number of clusters where clusters are formed until a cluster has a deviation from center, i.e. coverage value, which does not meet the threshold value).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting clustering results meeting a threshold from Caplan with the known system of clustering patients from Oleynik, Schwenk, .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US 2015/0161331 A1) in view of Schwenk (US Patent 10,098,572 B2), in view of Neeley (US 2014/0266765 A1), in view of Lim (US 2011/0137681 A1), in view of Caplan (US 2018/0121811 A1), further in view of Ghasemzadeh et al. (H. Ghasemzadeh, E. Guenterberg and R. Jafari, "Energy-Efficient Information-Driven Coverage for Physical Movement Monitoring in Body Sensor Networks," in IEEE Journal on Selected Areas in Communications, vol. 27, no. 1, pp. 58-69, January 2009, doi: 10.1109/JSAC.2009.090107), hereinafter Ghasemzadeh.
As per Claim 16, Oleynik, Schwenk, Neeley, Lim and Caplan discloses the method of Claim 5.  Oleynik, Schwenk, Neeley, Lim and Caplan may not explicitly disclose the following which is taught by Ghasemzadeh: selecting the clustering result which is associated with the greatest value resulting from dividing the coverage value by the number of groups in the clustering result (Page 67 D. Classifier Accuracy highest accuracy of the plurality of classifiers is determined, based on dividing the value by the number of test points, i.e. groups for each cluster, i.e. classifier).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to select a clustering result based on the highest value among the clusters based on highest accuracy from Ghasemzadeh with the known system of clustering data from patient monitoring of Oleynik, Schwenk, Neeley, Lim and Caplan in order to use .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US 2015/0161331 A1) in view of Schwenk (US Patent 10,098,572 B2), in view of Neeley (US 2014/0266765 A1), in view of Lim (US 2011/0137681 A1), further in view of Ikenoue (US 2011/0137907 A1), hereinafter Ikenoue.
As per Claim 18, Oleynik, Schwenk, Neeley, and Lim discloses the method of Claim 1.  Oleynik, Schwenk, Neeley, and Lim may not explicitly disclose the following which is taught be Ikenoue: displaying a dendrogram that depicts a visual representation of the clustering of the plurality of data sources ([0028] dendrogram generation unit to create a dendrogram based on formed clusters, [0167] dendrogram generated from monitoring data from data source, i.e. files from movement history, based on hierarchical clustering, [0175] displaying dendrogram resulting from hierarchical clustering).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of displaying a dendrogram with a visual representation of the clustering from Ikenoue with the known system of clustering data from patient monitoring of Oleynik, Schwenk, Neeley, and Lim in order to track a tendency in user behavior as collected by data sources using clustering methods (Ikenoue [0004]).
Response to Arguments
Applicant’s arguments, see Pages 7-10, “35 U.S.C. 101 Rejections”, filed 02/04/2022 with respect to claims 1-3 and 5-18 have been fully considered but they are not persuasive.  
more resource/time intensive if a regularity of data gathering for a group is low (Specification Page 4 final paragraph – Page 5 first paragraph).  Therefore, there is no consistent reduction in resources because the algorithm can be either more or less resource/time intensive.  Examiner also reiterates the response to similar argument in the previous office action. Examiner respectfully disagrees that any reduced workload provides for an improvement to the functioning of a computer or technical field, effects a particular treatment or prophylaxis, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing.  The reduction in workload when generating algorithms is not shown or described in the specification to be the result of any technical aspect of the computer or change in the operation of the computer.  Rather, the claim recites that the reducing in processing power of calculating algorithms is due to minimizing the 
Applicant argues that the present claims are not directed to an abstract idea, but instead are directed to an improvement in converting a selected problem list diagnostic information items from the display into natural language statements, similar to XY, LLC v. Trans Ova Genetics, LC. However, Examiner does not find that any of this described subject matter is recited in the claims and therefore, not considered in the analysis of subject matter eligibility.  Applicant further argues the claimed subject matter involves overcoming the inability of conventional systems to determine the relevance of temporal availability.  Examiner respectfully disagrees.  As per the rejection above, the claims recite a mental process of using the received input data indicating characteristics associated with each data source, where for each data source this includes temporal availability, for clustering the data sources based on the characteristic and the temporal availability, generating an algorithm for each group of data sources to determine status of a patient, and optimizing the number of algorithms.  These steps can be completed by use of human mental evaluation, observation, judgement and opinion.  The claims do not specify any particular manner of clustering, generating an algorithm, or 
Applicant argues that the present claims integrate the abstract idea into a practical application, where the practical application is reducing the number of user-initiated steps of determining patient health status and treatment options, which provides the opportunity for chronically ill patients to be monitored and managed at home which reduces the number of emergency admissions.  Examiner respectfully disagrees that this integrates the abstract idea into a practical application.  The reduction in emergency admissions does not provide an improvement to the functioning of a computer or technical field, effect a particular treatment or prophylaxis, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing.  Therefore, it does not integrate the abstract idea into a practical application.  The reduction in steps to determine patient status and treatment options is an improvement to the abstract idea itself and not to the computer or a particular technical field.  The steps taken in the claims to determine a patient status and treatment options are the recitation of the abstract idea itself.  The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mental processes based on selected information.  No matter  how much of an advance in the field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting.
Applicant’s arguments, see Pages 10-12, “35 U.S.C. 103 Rejections”, filed 02/04/2022 with respect to claims 1-4, 9 and 11-14 have been fully considered and they are persuasive. 
Applicant’s arguments, see Page 12, “35 U.S.C. 103 Rejections”, filed 02/04/2022 with respect to claims 5-8, 10, 15 and 17 have been fully considered and they are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Neeley and Lim. As the independent claims are rejected, so do the dependent claims remain rejected.
Applicant’s arguments, see Page 12, “35 U.S.C. 103 Rejections”, filed 02/04/2022 with respect to claim 16 have been fully considered and they are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Neeley and Lim. As the independent claims are rejected, so do the dependent claims remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grichnik et al. (US 2009/0112533 A1) teaches a method for simplifying a mathematical model by performing clustering analysis and applying a model created for each cluster.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626